 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue, 15th Floor
 3   Los Angeles, California 90024
     Telephone: (310) 405-7190
 4   Email: jpafiti@pomlaw.com
 5   Louis C. Ludwig (admitted pro hac vice)
 6   Jared Schneider (admitted pro hac vice)
     Ten South LaSalle Street, Suite 3505
 7   Chicago, Illinois 60603
     Telephone: (312) 377-1181
 8   Facsimile: (312) 229-8811
 9   Email: lcludwig@pomlaw.com
     Email: jschneider@pomlaw.com
10
     Co-Counsel for Lead Plaintiffs and Proposed Co-Lead Counsel for the Class
11
12   [Additional counsel on signature page]

13
                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15
       CHRISTOPHER VATAJ, Individually and            Case No. 4:19-cv-06996-HSG
16     on Behalf of All Others Similarly Situated,
                                                      STIPULATION AND [PROPOSED]
17              Plaintiff,                            ORDER REGARDING THE FILING
                                                      OF AN AMENDED COMPLAINT
18
                v.                                    AND RESPONSE THERETO
19
20     WILLIAM D. JOHNSON, JOHN R. SIMON, CLASS ACTION
       GEISHA WILLIAMS, and JASON P.
21
       WELLS,
22
                Defendants.
23
24
25          WHEREAS, on October 25, 2019, Plaintiff Christopher Vataj (“Vataj”), individually and

26   on behalf of all others similarly situated, filed a putative class action complaint on behalf of
27
     investors in PG&E Corporation against defendants William D. Johnson, John R. Simon, Geisha
28

                                                 1
        STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED COMPLAINT AND
                                RESPONSE THERETO – 4:19-cv-06996-HSG
     Williams, and Jason P. Wells (collectively, “Defendants”) alleging violations of Sections 10(b)
 1
 2   and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78j(b) and

 3   78t(a), and Securities and Exchange Commission (“SEC”) Rule 10b-5 promulgated thereunder,
 4   17 C.F.R. § 240.10b-5 (the “Complaint”) (Dkt. No. 1);
 5
            WHEREAS, on the December 24, 2019 statutory deadline to seek appointment as Lead
 6
     Plaintiff and approval of Lead Counsel in the above-captioned securities class action brought
 7
 8   pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”), three movants or

 9   movant groups filed such motions: (1) Iron Workers Local 580 Joint Funds and Ironworkers
10   Locals 40, 361 & 417 Union Security Funds (the “Iron Workers Funds”) (Dkt. No. 19); (2) Robert
11
     Allustiarti (“Allustiarti”) (Dkt. No. 23); and (3) Bob Vavla (“Vavla”) (Dkt. No. 25);
12
            WHEREAS, on January 6, 2020, Vavla filed a notice of withdrawal of his motion (Dkt.
13
14   No. 32), leaving only the motions of the Iron Workers Funds and Allustiarti before the Court;

15          WHEREAS, on January 7, 2020 the Iron Workers Funds and Allustiarti filed the

16   Stipulation and [Proposed] Order Appointing Co-Lead Plaintiffs and Approving Selection of
17
     Counsel (Dkt. No. 33);
18
            WHEREAS, on February 3, 2020, the Court entered an order appointing Iron Workers
19
     Fund and Allustiarti as Co-Lead Plaintiffs and their counsel as Co-Lead Counsel pursuant to
20
21   Section 21D of the Securities Exchange Act, 15 U.S.C. § 78u-4; and

22          IT IS HEREBY STIPULATED, that subject to the Court’s approval:
23
            1.      Defendants shall not be required to answer or otherwise respond to the Complaint.
24
            2.      Co-Lead Plaintiffs shall file an amended complaint, or notify Defendants in
25
     writing that Lead Plaintiff intends to rely on the current complaint, on or before April 3, 2020.
26
27          3.      Defendants shall answer or otherwise respond to the operative complaint on or

28

                                                  2
        STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED COMPLAINT AND
                                RESPONSE THERETO – 4:19-cv-06996-HSG
     before June 2, 2020.
 1
 2          4.      If Defendants move to dismiss the operative complaint, Co-Lead Plaintiffs shall

 3   file their response brief on or before August 3, 2020. Defendants shall file their reply brief on or
 4   before September 2, 2020.
 5
     Dated: February 4, 2020               Respectfully submitted,
 6
                                           POMERANTZ LLP
 7
 8                                        /s/ Louis C. Ludwig
                                          Louis C. Ludwig
 9                                        (admitted pro hac vice)
10                                        Jared Schneider
                                          (admitted pro hac vice)
11
                                          Ten South LaSalle Street, Suite 3505
12                                        Chicago, Illinois 60603
13                                        Telephone: (312) 377-1181
                                          Facsimile: (312) 229-8811
14                                        Email: lcludwig@pomlaw.com
                                          Email: jschneider@pomlaw.com
15
                                          Jeremy A. Lieberman
16
                                          (admitted pro hac vice)
17                                        J. Alexander Hood II
                                          (admitted pro hac vice)
18                                        600 Third Avenue, 20th Floor
                                          New York, NY 10016
19
                                          Telephone: (212) 661-1100
20                                        Facsimile: (212) 661-8665
                                          Email: jalieberman@pomlaw.com
21                                        Email: ahood@pomlaw.com
22
                                          Jennifer Pafiti (SBN 282790)
23                                        1100 Glendon Avenue, 15th Floor
                                          Los Angeles, California 90024
24                                        Telephone: (310) 405-7190
                                          Email: jpafiti@pomlaw.com
25
26
27
28

                                                  3
        STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED COMPLAINT AND
                                RESPONSE THERETO – 4:19-cv-06996-HSG
 1   Dated: February 11, 2020          THE ROSEN LAW FIRM, P.A.

 2                                    /s/ Jonathan Horne
                                       Laurence M. Rosen (SBN 219683)
 3                                     355 South Grand Avenue, Suite 2450
 4                                     Los Angeles, CA 90071
                                       Telephone: (213) 785-2610
 5                                     Facsimile: (213) 226-4684
                                       Email: lrosen@rosenlegal.com
 6
 7                                    Jonathan Horne (admitted pro hac vice)
                                      275 Madison Avenue, 40th Floor
 8                                    New York, NY 10016
                                      Telephone: (212) 686-1060
 9                                    Facsimile: (212) 202-3827
10                                    Email: jhorne@rosenlegal.com

11                                   Co-Counsel for Lead Plaintiffs and Proposed Co-Lead
                                     Counsel for the Class
12
13                                    THE SCHALL LAW FIRM
                                      Brian Schall
14
                                      Sherin Mahdavian
15                                    Rina Restaino, Esq.
                                      1880 Century Park East, Suite 404
16                                    Los Angeles, CA 90067
                                      Telephone: (424) 303-1964
17
                                      Email: brian@schallfirm.com
18                                    sherin@schallfirm.com
                                      rina@schallfirm.com
19
                                      Additional Counsel for Plaintiff Allustiarti
20
21
22   Dated: February 11, 2020       MCDERMOTT WILL & EMERY LLP
23                                   /s/ Gregory R. Jones
24                                   Steven S. Scholes (admitted pro hac vice)
                                     444 West Lake Street, Suite 4000
25                                   Chicago, IL 60606
                                     Telephone: (312) 984-7762
26                                   Email: sscholes@mwe.com
27
                                     Michael A. Piazza (SBN 235881)
28                                   Gregory R. Jones (SBN 229858)

                                             4
        STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED COMPLAINT AND
                                RESPONSE THERETO – 4:19-cv-06996-HSG
                                   Jason Strabo (SBN 246426)
 1                                 2049 Century Park East, Suite 3200
 2                                 Los Angeles, CA 90067-3218
                                   Telephone: (310) 277-4110
 3                                 Facsimile: (310) 277-4730
                                   Email: PG&E@mwe.com
 4
 5
                                       *       *    *
 6
 7                                         ORDER
 8
 9       PURSUANT TO STIPULATION, IT IS SO ORDERED.

10
     DATED:
11
12                                   HONORABLE HAYWOOD S. GILLIAM, JR.
                                     UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           5
      STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED COMPLAINT AND
                              RESPONSE THERETO – 4:19-cv-06996-HSG
                                  LOCAL RULE 5-1 ATTESTATION
 1
 2          I, Louis C. Ludwig, am the ECF User whose ID and password are being used to file this

 3   STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED

 4   COMPLAINT AND RESPONSE THERETO. In compliance with Local Rule 5-1(i)(3), I hereby
 5
     attest that the other signatory to this document, Jonathan Horne and Gregory R. Jones, concurred
 6
     in the filing of this document.
 7
 8   Dated: February 11, 2020            Louis C. Ludwig
 9                                       Louis C. Ludwig

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
         STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED COMPLAINT AND
                                 RESPONSE THERETO – 4:19-cv-06996-HSG
                                      CERTIFICATE OF SERVICE
 1
            I, Louis C. Ludwig, hereby declare under penalty of perjury as follows:
 2
            I am a partner attorney at Pomerantz LLP, with offices at 600 Third Avenue, 20th Floor,
 3
     New York, NY 10016. I am over the age of eighteen.
 4
            On February 11, 2020, I electronically filed the following STIPULATION AND
 5
     [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED COMPLAINT AND
 6
     RESPONSE THERETO with the Clerk of the Court using the CM/ECF system which sent
 7
     notification of such filing to counsel of record.
 8
            Executed on February 11, 2020.
 9
10                                                       /s/ Louis C. Ludwig
11                                                       Louis C. Ludwig

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
         STIPULATION AND [PROPOSED] ORDER REGARDING THE FILING OF AN AMENDED COMPLAINT AND
                                 RESPONSE THERETO – 4:19-cv-06996-HSG
